Citation Nr: 1644033	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a hemorrhoids condition.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a hiatal hernia, acid reflux. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of service connection for GERD is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's hemorrhoids condition did not begin in service and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a hemorrhoids condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Service Connection for Hemorrhoids Analysis

The Veteran contends that his hemorrhoids condition started in service and has persisted since service.

The Veteran's service records, which appear to be complete, are associated with the file.  There are no complaints for or treatment of hemorrhoids or related symptoms in service.  The Veteran's January 1971 separation examination shows normal results, and hemorrhoids were not noted. 

The Veteran's VA and private medical records, dating back to 2003, are also associated with the file.   They show that the Veteran was diagnosed with internal hemorrhoids in June 2010 by colonoscopy, almost 40 years after separation from service.  Another June 2010 record noted that the Veteran's last colonoscopy was in 2007 and was normal.  

In light of the medical and lay evidence, the Board finds that the Veteran's hemorrhoids are not related to service.  The Veteran's service records do not show complaints of or treatment for hemorrhoids, and the post-service medical records do not show a diagnosis of hemorrhoids until June 2010.  There is no medical evidence that otherwise links the hemorrhoids to service.

While the Veteran generally contends that the condition started in service, he does not provide any details regarding symptoms he experienced, diagnostic testing he underwent, or treatment he received.  His contentions are vague and are unsupported by contemporaneous and subsequent medical records.  The Board therefore finds that his statements lack credibility.  Additionally, while the Veteran is competent to attest to symptoms he experiences, such as bleeding or discomfort, the Veteran is not competent to diagnose internal hemorrhoids, which require diagnostic testing for diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428,437 (2011) (recognizing that an ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  The Veteran's statements, therefore, are not competent evidence as to the issue of when the Veteran's hemorrhoids began. 

After consideration of all of the evidence, the Board finds that the Veteran's hemorrhoids condition is not related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, private treatment records, and VA medical records.  Although the Veteran was not afforded a VA examination for hemorrhoids, the Board finds that the threshold for providing a medical examination was not met in this case.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not suggest that the Veteran's hemorrhoids condition is related to service.  Specifically, the Board found the Veteran's contentions lacked credibility and the medical records did not show evidence of hemorrhoids until 40 years after service.  A colonoscopy done three years before the diagnosis was normal, so there is no credible evidence of continuity.  Therefore, even under the low threshold of McLendon, an examination is not warranted.

Finally, all due process considerations have been met.  Although medical records and lay statements have been received following the October 2011 Statement of the Case, the Board has reviewed all of the new evidence and determined that it is not relevant to the issue of service connection for hemorrhoids.  Specifically, the evidence does not address the issue of nexus and is otherwise related to the Veteran's other claims for service connection for neuropathy, an increased rating for PTSD, and entitlement to a total disability rating based on individual unemployability.


ORDER

Service connection for a hemorrhoids condition is denied.


REMAND

The Veteran contends that his GERD started in service or, in the alternative, is caused or aggravated by his service-connected PTSD.  In September 2016, the Veteran's representative cited to a study that stated individuals with depression and/or anxiety had an increased risk of reflux compared to subjects without anxiety or depression.  In light of these new contentions, the Board finds that a remand is necessary for a VA examination and opinion to assist in determining the etiology of the Veteran's GERD. 

Since a theory of secondary service connection was first raised by the representative in the brief to the Board, the RO has not considered it, nor has the Veteran received adequate VCAA notice.  It is potentially prejudicial for the Board to consider this theory in the first instance when the Veteran has never had an opportunity to submit evidence on this point.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice as to a claim for secondary service connection.

2. Schedule the Veteran for a VA examination with an appropriate examiner for his GERD claim. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  After examination and a review of the claims file, the examiner issue opinions as to the following questions: 

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its onset in service? 

b) If it is not directly related to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused by his service-connected PTSD?   

c) If it is not related to service or caused by his current diabetes diagnosis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was aggravated by his service-connected PTSD?  If the examiner finds that the disorder was aggravated by his PTSD, or any residuals or complications thereof, the examiner shall provide an opinion to the extent possible regarding the baseline level of severity of the GERD prior to onset of aggravation.

The examiner should issue a separate opinion addressing causation and aggravation.  The examiner should address the medical study cited by the Veteran's representative in the September 2016 appellate brief and the rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

3. After completion of the above, the Veteran's GERD claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


